Duncan, Chief Judge
(concurring in result):
I agree that the accused in this case is not entitled to the requested extraordinary relief, but I do not agree with the military judge’s ruling below (according to petitioner) that he, in a proper case, lacks authority to hear and rule upon the accused’s motion for release from pretrial confinement. See my separate opinion in Newsome v McKenzie, 22 USCMA 92, 46 CMR 92 (1973). Moreover, as petitioner concedes, the prosecution in this case has been halted by an injunction issued by the United States District Court for the District of Columbia. DeChamplain v McLucas, 367 F Supp 1291 (DDC 1973). That case is presently pending on appeal, and it is certainly open to petitioner to apply to that court or the appropriate appellate body now having jurisdiction of the case for his release on bail pending disposition of the proceedings. Thus, there are two avenues open to the accused in the ordinary course of events whereby he may have an impartial hearing and perhaps gain his freedom. These available remedies render it unnecessary for this Court to grant extraordinary relief.
I would deny the accused’s petition for extraordinary relief without prejudice to apply to the military judge or the appropriate federal court for his release from pretrial confinement.